Rothrock, J.
I. This cause was submitted to this court upon the arguments made in the ease of Day v. Ramsdell, ante, p. 731. Counsel concede that the two cases involve the same questions. There is an abstract in this ease which shows that two of the notes in suit are in the same form as the notes in the other case. The note for six hundred and fifty-nine dollars and thirty-three cents, dated March 30, 1885, is not in the same form. The word “we” is not in that note. So that it appears to be an undertaking that the Tama Water Power Company would pay the amount *748named in the note. This variance may be an error in the abstract. However that may he, the defendants will not he prejudiced in the further progress of this ease.
II. There is another difference in the notes, in this: There was the impression of a seal upon each of the notes in this ease, with the words, “Tama Paper Co., Tama City, Iowa,” thereon. In the absence of an averment in the petition that the Tama Paper Company was a corporation having a seal, we do not think that the impression of said words upon the notes would control the rights of the parties. What effect this would have, if it should he shown that the Tama Paper Company was a corporation, we do not determine.
The judgment of the district court is reversed.
Kinne, J., having been of counsel, took no part in the decision of this case. *